Case 5:19-cv-00718-PRW Document 79-2 Filed 11/05/20 Page 1 of 11




                  EXHIBIT 2
Date: 11/04/2020
                       Case 5:19-cv-00718-PRW Detail
                                               Document         79-2 Filed 11/05/20 Page 2 of 11
                                                     Fee Transaction File List                                                                Page: 1
                                                  Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                        Trans                         Hours
          Client         Date   Tmkr       Rate       to Bill        Amount
Client ID 127.0073 CSAA Insurance Exchange
        127.0073   08/01/2019     JM      85.00        0.10             8.50 DISCUSSION WITH MATT KANE RE

      127.0073     08/02/2019   MCK      185.00        1.20           222.00 REVIEW PETITION AND FILINGS IN RELATED CASES RE REMOVAL/ANSWER
                                                                             ISSUES
      127.0073     08/02/2019    JM       85.00        0.10             8.50 REVIEW PETITION, SERVICE OF SUMMONS AND COMMUNICATION WITH
                                                                             ATTORNEYS
      127.0073     08/03/2019   MCK      185.00        2.40           444.00 DRAFT/REVISE REMOVAL, NOTICE, ANSWER, AFFIRMATIVE DEFENSES
      127.0073     08/05/2019   MCK      185.00        0.20            37.00 EMAILS WITH CLIENT RE
      127.0073     08/05/2019    JM       85.00        2.50           212.50 WORK ON NOTICE OF REMOVAL, NOTICE OF FILING NOTICE OF REMOVAL,
                                                                             APPEARANCES FOR PIGNATO AND KANE, CIVIL COVER SHEET, AND
                                                                             CERTIFICATE REGARDING REMOVAL
      127.0073     08/05/2019   MCK      185.00        0.40            74.00 REVISIONS/ADDITIONS TO NOTICE OF REMOVAL, ANSWER AND RELATED
                                                                             DOCUMENTS
      127.0073     08/06/2019   MCK      185.00        0.80           148.00 FINAL REVIEW/REVISION TO VARIOUS REMOVAL DOCUMENTS AND
                                                                             ANSWER AND REVIEW OF FILED DOCUMENTATION
      127.0073     08/06/2019    JM       85.00        0.30            25.50 WORK ON AND FINALIZE NOTICE OF FILING NOTICE OF REMOVAL FOR
                                                                             FILING IN STATE COURT
      127.0073     08/06/2019    JM       85.00        0.80            68.00 WORK ON AND FINALIZE DOCUMENTS TO FILE NEW REMOVAL ACTION
      127.0073     08/08/2019   MCK      185.00        0.20            37.00 EMAILS WITH CLIENT COUNSEL RE
      127.0073     08/08/2019    JM       85.00        0.50            42.50 WORK ON AND FINALIZE ANSWER FOR FILING AND EMAIL TO MATT KANE
                                                                             RE SAME
      127.0073     08/08/2019   MCK      185.00        0.20            37.00 FINAL REVIEW/REVISIONS TO ANSWER
      127.0073     08/12/2019   MCK      185.00        0.20            37.00 REVIEW FILINGS BY PLAINTIFF'S COUNSEL INDICATING

      127.0073     08/13/2019    GJP      85.00        1.60           136.00 FINISH REVIEW OF VOLUMINOUS CLAIM FILE IN PREPARATION TO
                                                                             SUMMARIZE SAME
      127.0073     08/13/2019    GJP      85.00        2.50           212.50 DRAFT SUMMARY OF 800 PAGE CLAIM FILE
      127.0073     08/26/2019    JM       85.00        0.20            17.00 REVIEW COURT'S NOTICE OF STATUS/SCHEDULING CONFERENCE AND
                                                                             COMMUNICATIONS WITH ATTORNEYS RE UPCOMING HEARING AND
                                                                             DEADLINES
      127.0073     09/10/2019   MCK      185.00        0.50            92.50 REVISIONS/ADDITIONS TO INITIAL DISCLOSURES
      127.0073     09/10/2019    GJP      85.00        1.00            85.00 DRAFT INITIAL DISCLOSURES
      127.0073     09/19/2019   MCK      185.00        0.80           148.00 REVIEW CLAIM FILE RE
      127.0073     09/20/2019   MCK      185.00        0.40            74.00 REVIEW PLAINTIFF'S INITIAL DISCLOSURES AND ADDITIONS TO JOINT
                                                                             STATUS REPORT
      127.0073     10/01/2019   MCK      185.00        0.80           148.00 REVIEW JOINT STATUS REPORT AND OTHER PLEADINGS FOR STATUS
                                                                             CONFERENCE
      127.0073     10/01/2019   MCK      185.00        0.80           148.00 ATTEND STATUS CONFERENCE (INCLUDING WAIT FOR OPPOSING
                                                                             COUNSEL AND JUDGE)
      127.0073     10/01/2019   MCK      185.00        0.30            55.50 ; DISCUSSION WITH PLAINTIFF'S COUNSEL RE POTENTIAL ISSUES IN CASE
                                                                             AND POTENTIAL FOR RESOLUTION
      127.0073     10/02/2019   MCK      185.00        0.10            18.50 REVIEW SCHEDULING ORDER FROM COURT
      127.0073     10/02/2019    JM       85.00        0.30            25.50 REVIEW COURT'S SCHEDULING ORDER AND COMMUNICATIONS WITH
                                                                             ATTORNEYS RE SAME
      127.0073     10/29/2019   MCK      185.00        1.60           296.00 DRAFT RESPONSES TO PLAINTIFF'S DISCOVERY REQUESTS
      127.0073     10/29/2019   MCK      185.00        0.80           148.00 REVIEW VARIOUS RESPONSES TO DISCOVERY REQUESTS

      127.0073     11/16/2019   MCK      185.00        0.40            74.00 REVIEW/ANALYSIS OF PLAINTIFF'S DISCOVERY REQUESTS
      127.0073     11/16/2019   MCK      185.00        1.30           240.50 DRAFT RESPONSES TO INTERROGATORIES, INCLUDING

      127.0073     11/16/2019   MCK      185.00        1.00           185.00 REVIEW CLAIM FILE AND OTHER CLIENT INFORMATION

      127.0073     11/16/2019   MCK      185.00        1.30           240.50 DRAFT RESPONSES TO REQUESTS FOR PRODUCTION, INCLUDING

      127.0073     11/18/2019   MCK      185.00        0.70           129.50   REVISIONS/ADDITIONS TO DISCOVERY RESPONSES
      127.0073     11/19/2019   MCK      185.00        0.80           148.00   REVISIONS/ADDITIONS TO DISCOVERY RESPONSES
      127.0073     11/27/2019   MCK      185.00        0.70           129.50   DRAFT/REVISE INTERROGATORIES
      127.0073     11/27/2019   MCK      185.00        0.10            18.50   EMAIL TO PLAINTIFF'S COUNSEL RE DISCOVERY REQUESTS
      127.0073     11/27/2019   MCK      185.00        0.70           129.50   DRAFT/REVISE REQUESTS FOR PRODUCTION
      127.0073     11/27/2019   MCK      185.00        0.50            92.50   DRAFT/REVISE REQUESTS FOR ADMISSION
      127.0073     11/27/2019   MCK      185.00        0.90           166.50   REVIEW PETITION AND VARIOUS CASE DOCUMENTATION RE

      127.0073     01/03/2020   MCK      185.00        0.20            37.00 REVIEW POTENTIAL ISSUES WITH PLAINTIFF'S REQUESTS RE DISCOVERY
      127.0073     01/03/2020   MCK      185.00        0.10            18.50 EMAIL FROM PLAINTIFF'S COUNSEL RE DISCOVERY ISSUES




TKB                                                                                                                       Wednesday 11/04/2020 4:12 pm
Date: 11/04/2020
                       Case 5:19-cv-00718-PRW Detail
                                               Document         79-2 Filed 11/05/20 Page 3 of 11
                                                     Fee Transaction File List                                                                Page: 2
                                                  Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                        Trans                         Hours
          Client         Date   Tmkr       Rate       to Bill        Amount
Client ID 127.0073 CSAA Insurance Exchange
        127.0073   01/04/2020   MCK      185.00        0.10            18.50 EMAIL TO PLAINTIFF'S COUNSEL RE DISCOVERY ISSUES
        127.0073   01/05/2020   MCK      185.00        0.10            18.50 EMAIL FROM PLAINTIFF'S COUNSEL RE DISCOVERY ISSUES
        127.0073   01/17/2020    GJP      85.00        2.10           178.50 REVIEW PLAINTIFF'S VOLUMINOUS, 600+ PAGE (PLUS NUMEROUS AUDIO
                                                                             FILES) IN PREPARATION TO SUMMARIZE SAME
      127.0073     01/17/2020    GJP      85.00        0.50            42.50 DRAFT SUMMARY OF PLAINTIFF'S WRITTEN DISCOVERY RESPONSES
      127.0073     01/17/2020   MCK      185.00        2.00           370.00 REVIEW DISCOVERY RESPONSES AND DOCUMENT PRODUCTION
      127.0073     01/19/2020   MCK      185.00        1.30           240.50 DRAFT LETTER RE DISCOVERY DEFICIENCIES
      127.0073     01/19/2020   MCK      185.00        0.80           148.00 ANALYSIS OF SPECIFIC DISCOVERY REQUESTS AND DOCUMENTATION RE

      127.0073     01/20/2020   MCK      185.00        0.20            37.00 REVISIONS TO LETTER RE DISCOVERY ISSUES
      127.0073     02/03/2020   MCK      185.00        0.10            18.50 EMAIL TO PLAINTIFF'S COUNSEL RE DEPOS OF PLAINTIFFS
      127.0073     02/07/2020    GJP      85.00        0.30            25.50 REVIEW FILE TO IDENTIFY POTENTIAL EXHIBITS FOR DEFENDANT tAMMY
                                                                             COVINGTON'S DEPOSITION
      127.0073     02/07/2020   GJP       85.00        1.10            93.50 REVIEW FILE TO IDENTIFY POTENTIAL EXHIBITS FOR DEFENDANT JEFFREY
                                                                             COVINGTON'S DEPOSITION
      127.0073     02/17/2020   JKH      165.00        2.40           396.00 PREPARE FOR FRIDAY'S DEPOSITION OF THE PLAINTIFFS

      127.0073     02/17/2020   GJP       85.00        1.40           119.00 DRAFT COMPREHENSIVE TIMELINE

      127.0073     02/17/2020   JKH      165.00        1.80           297.00 PREPARE FOR FRIDAY'S DEPOSITION OF THE PLAINTIFFS BY


      127.0073     02/20/2020   JKH      165.00        1.80           297.00 PREPARE FOR TOMORROW'S DEPOSITION OF THE PLAINTIFFS

      127.0073     02/20/2020   JKH      165.00        0.60            99.00 PREPARE FOR TOMORROW'S DEPOSITION OF THE PLAINTIFFS

      127.0073     02/20/2020   MCK      185.00        0.80           148.00 ANALYSIS OF CLAIM FILE ISSUES

      127.0073     02/20/2020   JKH      165.00        0.40            66.00 PREPARE FOR TOMORROW'S DEPOSITION OF THE PLAINTIFFS


      127.0073     02/20/2020   JKH      165.00        0.20            33.00 TELECONFERENCE WITH PLAINTIFFS' COUNSEL RE: ISSUES WITH
                                                                             TOMORROW'S DEPOSITION AND CONFIRMING BOTH PLAINTIFFS WILL
                                                                             APPEAR AT THE SAME
      127.0073     02/20/2020   JKH      165.00        4.30           709.50 PREPARE FOR TOMORROW'S DEPOSITION OF THE PLAINTIFFS




      127.0073     02/20/2020   JKH      165.00        0.20            33.00 PREPARE FOR TOMORROW'S DEPOSITION OF THE PLAINTIFFS

                                                                                                                   Z
      127.0073     02/20/2020   JKH      165.00        0.30            49.50 PREPARE FOR TOMORROW'S DEPOSITION OF THE PLAINTIFFS


      127.0073     02/21/2020   MCK      185.00        0.80           148.00 ANALYSIS OF POTENTIAL ARGUMENTS FOR MOTION FOR SUMMARY
                                                                             JUDGMENT
      127.0073     02/21/2020   JKH      165.00        5.10           841.50 APPEAR FOR AND TAKE THE DEPOSITION OF JEFF COVINGTON (NO
                                                                             TRAVEL TIME BILLED)
      127.0073     02/21/2020   JKH      165.00        2.30           379.50 APPEAR FOR AND TAKE THE DEPOSITION OF TAMMY COVINGTON (NO
                                                                             TRAVEL TIME BILLED)
      127.0073     02/23/2020   MCK      185.00        2.00           370.00 DRAFT UNDISPUTED MATERIAL FACTS WITH CITATIONS
      127.0073     02/23/2020   MCK      185.00        1.80           333.00 DRAFT ARGUMENT FOR SUMMARY JUDGMENT RE
      127.0073     02/23/2020   MCK      185.00        1.80           333.00 ANALYSIS OF CLAIM FILE RE MOTION FOR SUMMARY JUDGMENT
                                                                             ARGUMENTS (700+ PAGES)
      127.0073     02/24/2020   MCK      185.00        0.80           148.00 ANALYSIS OF BAD FAITH CLAIMS URGED BY PLAINTIFFS

      127.0073     02/24/2020   MCK      185.00        2.30           425.50 DRAFT SUMMARY JUDGMENT ARGUMENT RE BAD FAITH ALLEGATIONS
                                                                             MADE BY PLAINTIFF
      127.0073     02/24/2020   MCK      185.00        0.80           148.00 DRAFT SUMMARY JUDGMENT RE PUNITIVE DAMAGES
      127.0073     02/26/2020    JKH     165.00        0.80           132.00 PREPARE FOR DRAFTING/REVISING MOTION FOR SUMMARY JUDGMENT


      127.0073     02/26/2020   JKH      165.00        1.50           247.50 PREPARE FOR DRAFTING/REVISING MOTION FOR SUMMARY JUDGMENT




TKB                                                                                                                       Wednesday 11/04/2020 4:12 pm
Date: 11/04/2020
                       Case 5:19-cv-00718-PRW Detail
                                               Document         79-2 Filed 11/05/20 Page 4 of 11
                                                     Fee Transaction File List                                                                   Page: 3
                                                    Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                        Trans                           Hours
          Client         Date   Tmkr         Rate       to Bill        Amount
Client ID 127.0073 CSAA Insurance Exchange

      127.0073     02/29/2020   JKH     165.00           2.30           379.50 BEGIN REVISIONS AND ADDITIONS TO CSAA'S STATEMENT OF
                                                                               UNDISPUTED MATERIAL FACTS FOR CSAA'S MOTION FOR SUMMARY
                                                                               JUDGMENT
      127.0073     02/29/2020   JKH     165.00           0.60            99.00 PREPARE FOR EDITING AND REVISING MOTION FOR SUMMARY
                                                                               JUDGMENT

      127.0073     02/29/2020   JKH     165.00           1.40           231.00 PREPARE FOR EDITING AND REVISING MOTION FOR SUMMARY
                                                                               JUDGMENT

      127.0073     03/01/2020   JKH     165.00           2.50           412.50 CONTINUE DRAFT OF DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                                                                               - UPDATE DEFENDANT'S STATEMENT OF UNDISPUTED MATERIAL FACTS
      127.0073     03/01/2020   JKH     165.00           0.80           132.00 CONTINUE DRAFT OF DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                                                                               - REVISE SECTION 2 RE: PLAINTIFF'S CLAIM FOR BAD FAITH
      127.0073     03/01/2020   JKH     165.00           1.10           181.50 CONTINUE DRAFT OF DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                                                                               - REVISE SECTION 1 RE: PLAINTIFF'S CLAIM FOR BREACH OF CONTRACT
      127.0073     03/02/2020   JKH     165.00           2.20           363.00 REVISE AND FINALIZE DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                                                                               FOR FILING TODAY
      127.0073     03/02/2020   JKH     165.00           2.30           379.50 CONTINUE DRAFT OF DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
                                                                               - FINALIZE DEFENDANT'S STATEMENT OF UNDISPUTED MATERIAL FACTS
      127.0073     03/04/2020   MCK     185.00           0.30            55.50 ANALYSIS OF POTENTIAL NECESSARY DEPOSITIONS

      127.0073     03/09/2020   MCK     185.00           0.80           148.00 REVIEW CLAIM FILE RE

      127.0073     03/09/2020   JKH     165.00           0.20            33.00 TELECONFERENCE WITH FIELD ADJUSTER ALAN HEISE RE:


      127.0073     03/09/2020   JKH     165.00           0.20            33.00 EMAIL TO PLAINTIFF'S COUNSEL RE: CONFIRMATION ALAN HEISE CAN BE
                                                                               DEPOSED BY PLAINTIFFS AND DEFENDANT'S DESIRE TO DEPOSE
                                                                               PLAINTIFF'S ADJUSTER, IAN RUPERT
      127.0073     03/11/2020   FRM      85.00           0.60            51.00 MLM - DRAFT SUBPOENA DEPOSITION FOR IAN RUPERT
      127.0073     03/11/2020   MCK     185.00           0.60           111.00 DRAFT/REVISE FINAL WITNESS LIST
      127.0073     03/11/2020   MCK     185.00           2.50           462.50 REVIEW/ANALYSIS OF BOTH PARTIES PRODUCTION, INITIAL DISCLOSURES,
                                                                               PLEADINGS AND DISCOVERY
      127.0073     03/11/2020   MCK     185.00           0.60           111.00 DRAFT/REVISE FINAL EXHIBIT LIST
      127.0073     03/11/2020   MCK     185.00           0.20            37.00 CALL/EMAIL WITH A HARE RE
      127.0073     03/11/2020    JKH    165.00           0.40            66.00 RESEARCH INFORMATION ON PUBLIC ADJUSTER IAN RUPERT

      127.0073     03/11/2020   JKH     165.00           0.20            33.00 EMAIL TO FIELD ADJUSTER ALAN HEISE RE:

      127.0073     03/12/2020   FRM      85.00           0.40            34.00 MLM - PREPARE NOTICE TO TAKE DEPOSITION OF IAN RUPERT
      127.0073     03/12/2020    JKH    165.00           0.20            33.00 EMAIL TO PLAINTIFF'S COUNSEL RE: OBJECTION TO PROPOSED LOCATION
                                                                               OF DEPOSITION OF INDEPENDENT ADJUSTER IAN RUPERT AND FIELD
                                                                               ADJUSTER ALAN HEISE
      127.0073     03/12/2020   MCK     185.00           0.20            37.00 REVIEW PLAINTIFF'S BELATED WITNESS AND EXHIBIT LISTS

      127.0073     03/12/2020   MCK     185.00           0.20            37.00 VARIOUS EMAILS WITH OPPOSING COUNSEL RE DEPOSITION ISSUES
      127.0073     03/19/2020   FRM      85.00           0.30            25.50 MLM - PREPARE NOTICE OF SERVICE FOR IAN RUPERT SUBPOENA
      127.0073     03/20/2020   MCK     185.00           0.20            37.00 CONFERENCE CALL WITH PLAINTIFF'S COUNSEL RE UPCOMING
                                                                               DEPOSITIONS AND CONCERNS
      127.0073     03/20/2020   JKH     165.00           0.20            33.00 EMAIL TO FIELD ADJUSTER ALAN HEISE


      127.0073     03/23/2020   JKH     165.00           1.30           214.50 PREPARE FOR DRAFTING REPLY TO PLAINTIFF'S RESPONSE TO
                                                                               DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

      127.0073     03/25/2020   MCK     185.00           0.90           166.50 DRAFT/REVISE OBJECTIONS TO PLAINTIFF'S EXHIBITS AND WITNESSES
      127.0073     03/25/2020   MCK     185.00           1.20           222.00 REVIEW EXHIBITS ON PLAINTIFF'S EXHIBIT LIST AND RELEVANT ORDERS


      127.0073     03/25/2020   JKH     165.00           0.20            33.00 REVISE AND FINALIZE DEFENDANT'S OBJECTION TO PLAINTIFF'S FINAL
                                                                               WITNESS LIST
      127.0073     03/25/2020   JKH     165.00           0.20            33.00 REVISE AND FINALILZE DEFENDANT'S OBJECTION TO PLAINTIFF'S FINAL
                                                                               EXHIBIT LIST




TKB                                                                                                                         Wednesday 11/04/2020 4:12 pm
Date: 11/04/2020
                       Case 5:19-cv-00718-PRW Detail
                                               Document         79-2 Filed 11/05/20 Page 5 of 11
                                                     Fee Transaction File List                                                               Page: 4
                                                  Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                        Trans                         Hours
          Client         Date   Tmkr       Rate       to Bill        Amount
Client ID 127.0073 CSAA Insurance Exchange
        127.0073   03/25/2020    JKH     165.00        0.20            33.00 EMAIL SUMMARY TO PLAINTIFF'S COUNSEL RE: TODAY'S AGREEMENT TO
                                                                             POSTPONE THE DEPOSITIONS OF IAN RUPERT AND ALAN HEISE AND
                                                                             EXTEND ALL DEADLINES BY 120, AND PLAINTIFF'S AGREEMENT TO
                                                                             PRESENT IAN RUPERT AGAIN IN THE FUTURE FOR DEPOSITION
      127.0073     03/25/2020   JKH      165.00        0.30            49.50 TELECONFERENCE WITH PLAINTIFF'S COUNSEL RE: ISSUES WITH
                                                                             SCHEDULED DEPOSITIONS OF IAN RUPERT AND ALAN HEISE IN LIGHT OF
                                                                             CORONAVIRUS LIMITATIONS
      127.0073     03/26/2020    JM       85.00        0.20            17.00 REVIEW COURT'S ORDER GRANTING PLAINTIFFS' MOTION TO ENLARGE
                                                                             PRETRIAL DEADLINES
      127.0073     03/27/2020   JKH      165.00        1.40           231.00 REVIEW AND ANNOTATE CASE LAW CITED BY PLAINTIFFS IN THEIR
                                                                             RESPONSE TO DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

      127.0073     03/28/2020   JKH      165.00        1.40           231.00 BEGIN DRAFT OF REPLY TO PLAINTIFF'S RESPONSE TO DEFENDANT'S
                                                                             MOTION FOR SUMMARY JUDGMENT
      127.0073     03/28/2020   JKH      165.00        0.80           132.00 REVISE AND EDIT SECTION ONE RE: LACK OF EVIDENCE OF BAD FAITH IN
                                                                             RESPONSE FOR DRAFT OF REPLY TO PLAINTIFF'S RESPONSE TO
                                                                             DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
      127.0073     03/30/2020   JKH      165.00        1.60           264.00 DRAFT SECTION TWO OF REPLY TO PLAINTIFF'S RESPONSE TO
                                                                             DEFENDANT'S MOTION FOR SUMMARY JUDGMENT RE: CSAA'S GOOD
                                                                             FAITH, REASONABLE BASIS TO DENY COVERAGE
      127.0073     03/30/2020   JKH      165.00        0.70           115.50 DRAFT SECTION THREE OF REPLY TO PLAINTIFF'S RESPONSE TO
                                                                             DEFENDANT'S MOTION FOR SUMMARY JUDGMENT RE: PUNITIVE
                                                                             DAMAGES ISSUE AND LACK OF ANY RESPONSE FROM PLAINTIFF ON THE
                                                                             SAME
      127.0073     03/30/2020   JKH      165.00        0.80           132.00 REVISE AND EDIT SECTION TWO OF REPLY TO PLAINTIFF'S RESPONSE TO
                                                                             DEFENDANT'S MOTION FOR SUMMARY JUDGMENT RE: CSAA'S GOOD
                                                                             FAITH, REASONABLE BASIS TO DENY COVERAGE
      127.0073     03/30/2020   JKH      165.00        0.60            99.00 REVISE AND EDIT SECTION THREE OF REPLY TO PLAINTIFF'S RESPONSE TO
                                                                             DEFENDANT'S MOTION FOR SUMMARY JUDGMENT RE: PUNITIVE
                                                                             DAMAGES ISSUE AND LACK OF ANY RESPONSE FROM PLAINTIFF ON THE
                                                                             SAME
      127.0073     03/30/2020   JKH      165.00        0.50            82.50 PREPARE TO REVISE AND FINALIZE DRAFT OF REPLY TO PLAINTIFF'S
                                                                             RESPONSE TO DEFENDANT'S MOTION FOR SUMMARY JUDGMENT BY
                                                                             REVIEWING INSURANCE POLICY AND INTERLAY OF "2.D" UNDER COVERED
                                                                             PERILS AND EXCEPTION FOR "UNKNOWN TO INSURED"
      127.0073     03/30/2020   JKH      165.00        1.20           198.00 REVISE AND FINALIZE REPLY TO PLAINTIFF'S RESPONSE TO DEFENDANT'S
                                                                             MOTION FOR SUMMARY JUDGMENT
      127.0073     03/30/2020   MCK      185.00        0.50            92.50 REVISIONS TO REPLY IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT
      127.0073     03/31/2020    JKH     165.00        0.40            66.00 REVIEW AND ANALYZE PLAINTIFF'S MOTION FOR ORDER ACCEPTING
                                                                             PLAINTIFF'S FINAL WITNESS AND EXHIBIT LISTS OUT OF TIME
      127.0073     04/02/2020   JKH      165.00        0.50            82.50 RESEARCH CASE LAW

      127.0073     04/02/2020   JKH      165.00        0.80           132.00 REVIEW AND ANALYZE CASE LAW RE:

      127.0073     04/02/2020   JKH      165.00        1.50           247.50 DRAFT RESPONSE TO PLAINTIFF'S SUPPLEMENTAL BRIEF IN OPPOSITION
                                                                             TO DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
      127.0073     04/03/2020   MCK      185.00        0.30            55.50 REVIEW/REVISE OBJECTION TO SUPPLEMENT TO RESPONSE TO MOTION
                                                                             FOR SUMMARY JUDGMENT
      127.0073     04/03/2020   JKH      165.00        0.40            66.00 REVISE AND FINALIZE DEFENDANT'S RESPONSE TO PLAINTIFF'S
                                                                             SUPPLEMENTAL TO PLAINTIFF'S OBJECTION TO DEFENDANT'S MOTION
                                                                             FOR SUMMARY JUDGMENT
      127.0073     04/08/2020   GJP       85.00        2.40           204.00 REVIEW EXTENSIVE BACKGROUND INFORMATION




      127.0073     05/28/2020   JKH      165.00        0.30            49.50 DRAFT LETTER TO PLAINTIFF'S COUNSEL RE: SCHEDULING ORDER
                                                                             DEADLINES; CONFIRMATION PA IAN RUPERT WILL BE PRESENTED AGAIN
                                                                             BY AGREEMENT; AND REQUEST TO SCHEDULE HIS DEPOSITION IN NEAR
                                                                             FUTURE
      127.0073     06/30/2020   JKH      165.00        0.30            49.50 INTIAL REVIEW AND ANALYSIS OF PLAINTIFF'S SECOND SET OF WRITTEN
                                                                             DISCOVERY TO CSAA
      127.0073     06/30/2020   JKH      165.00        0.40            66.00 REVIEW AND ANALYZE OKLAHOMA SUPREME COURT CASE




TKB                                                                                                                      Wednesday 11/04/2020 4:12 pm
Date: 11/04/2020
                       Case 5:19-cv-00718-PRW Detail
                                               Document         79-2 Filed 11/05/20 Page 6 of 11
                                                     Fee Transaction File List                                                                Page: 5
                                                  Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                        Trans                         Hours
          Client         Date   Tmkr       Rate       to Bill        Amount
Client ID 127.0073 CSAA Insurance Exchange
        127.0073   06/30/2020    JKH     165.00        1.70           280.50 PREPARE FOR TOMORROW'S DEPOSITION OF PA IAN RUPERT


      127.0073     06/30/2020   GJP       85.00        0.50            42.50 PREPARE POTENTIAL EXHIBITS FOR IAN RUPERT'S 7/1/20 DEPOSITION
      127.0073     06/30/2020   JKH      165.00        0.20            33.00 EMAIL TO PLAINTIFF'S COUNSEL RE: REQUEST FOR COPY OF CONTRACT
                                                                             BETWEEN PA IAN RUPERT AND THE PLAINTIFFS
      127.0073     06/30/2020   JKH      165.00        1.20           198.00 DRAFT DEPOSITION OUTLINE FOR TOMORROW'S DEPOSITION OF PA IAN
                                                                             RUPERT
      127.0073     06/30/2020   JKH      165.00        1.90           313.50 PREPARE FOR TOMORROW'S DEPOSITION OF PA IAN RUPERT BY




      127.0073     06/30/2020   JKH      165.00        1.80           297.00 PREPARE FOR TOMORROW'S DEPOSITION OF PA IAN RUPERT BY


      127.0073     06/30/2020   JKH      165.00        0.20            33.00 EMAIL TO PLAINTIFF'S COUNSEL RE: REQUEST FOR COPY OF CONTRACT
                                                                             BETWEEN PA IAN RUPERT AND THE PLAINTIFFS
      127.0073     06/30/2020   GJP       85.00        1.10            93.50 REVIEW EXTENSIVE ONLINE FOOTPRINT OF DON RAY SHARP (ROOFER;
                                                                             PLAINTIFF'S WITNESS)

      127.0073     06/30/2020   GJP       85.00        0.80            68.00 DRAFT LENGTHY SUBPOENA INSTRUCTIONS/DETAILS FOR SDT TO BE
                                                                             ISSUED TO DON RAY SHARP
      127.0073     06/30/2020   GJP       85.00        0.80            68.00 DRAFT LENGTHY SUBPOENA INSTRUCTIONS/DETAILS FOR SDT TO BE
                                                                             ISSUED TO THE OKLAHOMA STATE BOARD OF LICENSURE FOR
                                                                             PROFESSIONAL ENGINEERS AND LAND SURVEYORS
      127.0073     06/30/2020   GJP       85.00        1.20           102.00 REVIEW EXTENSIVE ONLINE FOOTPRINT OF IAN RUPERT (CONTRACTOR;
                                                                             PLAINTIFF'S WITNESS)

      127.0073     07/01/2020   JKH      165.00        3.80           627.00 APPEAR FOR AND TAKE THE DEPOSITION OF PA IAN RUPERT (NO TRAVEL
                                                                             TIME BILLED)
      127.0073     07/01/2020   JKH      165.00        0.30            49.50 REVIEW AND ANNOTATE RECORDING OF CALL BETWEEN PA IAN RUPERT
                                                                             AND ADJUSTER HEATHER DAVIS

      127.0073     07/01/2020   JKH      165.00        0.30            49.50 REVIEW AND ANNOTATE RECORDING OF CALL BETWEEN PA IAN RUPERT
                                                                             AND IA ALAN HEISE

      127.0073     07/01/2020   JKH      165.00        0.40            66.00 REVISE AND FINALIZE OUTLINE FOR TODAY'S DEPOSITION OF PA IAN
                                                                             RUPERT
      127.0073     07/08/2020   JKH      165.00        0.40            66.00 EMAIL TO PLAINTIFFS' COUNSEL RE: REQUEST FOR SPECIFIC AND DETAILED
                                                                             COMPUTATION OF DAMAGES FOR EACH CATEGORY OF DAMAGES
                                                                             SOUGHT FOR PURPOSES OF TRIAL PREPARATION AND/OR MEDIATION
                                                                             DISCUSSIONS
      127.0073     07/08/2020   JKH      165.00        0.20            33.00 EMAIL TO FIELD ADJUSTER ALAN HEISE RE:

      127.0073     07/08/2020    GJP      85.00        1.00            85.00 REVIEW ONLINE FOOTPRINT OF PLAINTIFF WITNESSES DON RAY SHARP
                                                                             AND IAN RUPERT

      127.0073     07/10/2020   JKH      165.00        0.20            33.00 EMAIL TO PLAINTIFFS' COUNSEL RE: ONGONIG EFFORTS TO SECURE MR.
                                                                             HEISE FOR HIS DEPOSITION THIS AFTERNOON AND POSSIBILITY MR. HEISE
                                                                             WILL NOT SHOW FOR THE SAME
      127.0073     07/10/2020   JKH      165.00        1.40           231.00 CONTINUE DRAFT OF CASE STATUS SUMMARY LETTER

      127.0073     07/10/2020   JKH      165.00        0.20            33.00 TELECONFERENCE WITH PLAINTIFFS' COUNSEL TO DISCUSS ISSUES WITH
                                                                             MR. HEISE' DEPOSITION SCHEDULED FOR THIS AFTERNOON AND OTHER
                                                                             POTENTIAL DEPONENTS
      127.0073     07/10/2020   JKH      165.00        1.80           297.00 BEGIN DRAFT OF CASE STATUS SUMMARY LETTER

      127.0073     07/10/2020   JKH      165.00        0.60            99.00 PREPARE TO DRAFT CASE STATUS SUMMARY LETTER


      127.0073     07/10/2020    JM       85.00        0.20            17.00 REVIEW COURT'S TRIAL DOCKET CALL AND TRIAL PROCEEDING
      127.0073     07/13/2020   GFP      185.00        1.20           222.00 DRAFT CSAA'S PROPOSED VOIR DIRE
      127.0073     07/13/2020   JKH      165.00        0.20            33.00 EMAIL TO PLAINTIFFS' COUNSEL RE: DEPOSITION OF ALANA HARE DUE TO
                                                                             FAILURE OF ALAN HEISE TO APPEAR FOR HIS DEPOSITION




TKB                                                                                                                       Wednesday 11/04/2020 4:12 pm
Date: 11/04/2020
                       Case 5:19-cv-00718-PRW Detail
                                               Document         79-2 Filed 11/05/20 Page 7 of 11
                                                     Fee Transaction File List                                                                Page: 6
                                                  Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                        Trans                         Hours
          Client         Date   Tmkr       Rate       to Bill        Amount
Client ID 127.0073 CSAA Insurance Exchange
        127.0073   07/13/2020   GFP      185.00        2.40           444.00 DRAFT CSAA'S REQUESTED JURY INSTRUCTIONS IN CONNECTION WITH
                                                                             PLAINTIFFS' BREACH OF CONTRACT AND BAD FAITH CLAIMS
      127.0073     07/14/2020   JKH      165.00        0.40            66.00 TELECONFERENCE WITH ADJUSTER ALANA HARE

      127.0073     07/14/2020   JKH      165.00        0.20            33.00 EMAIL TO PLAINTIFFS' COUNSEL RE: CONFIRMATION THAT ALANA HARE
                                                                             CAN BE PRODUCED IN LIEU OF FIELD ADJUSTER ALAN HEISE AFTER HIS
                                                                             FAILURE TO APPEAR LAST WEEK FOR HIS SCHEDULED DEPOSITION
      127.0073     07/14/2020   JKH      165.00        0.20            33.00 EMAIL TO PLAINTIFF'S COUNSEL REJECTING HIS PROPOSAL TO ATTEND
                                                                             MEDIATION BECAUSE THE PLAINTIFFS' DAMAGES CALCULATIONS ARE TOO
                                                                             HIGH AT THIS TIME
      127.0073     07/15/2020   GJP       85.00        0.40            34.00 REVIEW FILE TO FINALIZE LIST OF DOCUMENTS NEEDED TO SUBPOENA
      127.0073     07/16/2020   JKH      165.00        0.20            33.00 EMAIL TO PLAINTIFF'S COUNSEL RE: ONGOING INTEREST OF PLAINTIFF TO
                                                                             GO TO MEDIATION BEFORE TRIAL
      127.0073     07/16/2020   MCK      185.00        0.20            37.00 EMAILS WITH A HARE RE

      127.0073     07/16/2020   GJP       85.00        0.20            17.00 TELECON WITH COUNSEL FOR OKLAHOMA BOARD OF ENGINEERS RE:
                                                                             OUTSTANDING SDT AND RESPONSIVE DOCUMENTS
      127.0073     07/20/2020   GJP       85.00        0.40            34.00 REVIEW RESPONSE TO SDT FROM OKLAHOMA BOARD OF ENGINEERS RE:
                                                                             PLAINTIFF WITNESS DON RAY SHARP
      127.0073     07/21/2020   GJP       85.00        0.40            34.00 DRAFT SDT INSTRUCTIONS FOR SDT TO KENDALL PARRISH AT UCO FOR
                                                                             PLAINTIFF EXPERT'S ACADEMIC RECORDS
      127.0073     07/21/2020   GJP       85.00        1.10            93.50 REVIEW ONLINE HISTORY OF PLAINTIFF WITNESS DON RAY SHARP

      127.0073     07/21/2020    JM       85.00        0.20            17.00 REVIEW NOTICE OF DEPOSITION OF ALANA HARE
      127.0073     07/23/2020   JKH      165.00        0.50            82.50 DRAFT JOINT MOTION TO ENLARGE DISCOVERY DEADLINE TO AUGUST 14
                                                                             2020
      127.0073     07/23/2020   JKH      165.00        0.30            49.50 DRAFT PROPOSED AGREED ORDER ON MOTION TO ENLARGE DISCOVERY
                                                                             DEADLINE TO AUGUST 14 2020
      127.0073     07/23/2020   JKH      165.00        0.30            49.50 EMAIL TO PLAINTIFF'S COUNSEL RE: JOINT MOTION TO ENLARGE
                                                                             DISCOVERY, ONGOING ISSUES WITH ENGINEER DON SHARP'S RECORDS,
                                                                             AND NEED FOR COOPERATION RE: THE SAME
      127.0073     07/27/2020    JM       85.00        0.20            17.00 REVIEW NOTICE OF SUBPOENA AND SUBPOENA TO CSAA FOR PERSONNEL
                                                                             FILE OF ALAN HEISE
      127.0073     07/27/2020    JM       85.00        0.20            17.00 REVIEW JOINT MOTION TO ENLARGE DISCOVERY DEADLINE AND ORDER
                                                                             GRANTING SAME
      127.0073     07/27/2020   JKH      165.00        0.50            82.50 REVIEW AND ANALYZE SUBPOENA SERVED TODAY BY PLAINTIFF ON CSAA
                                                                             FOR PERSONNEL FILE OF ALAN HEISE
      127.0073     07/27/2020   JKH      165.00        0.20            33.00 EMAIL TO PLAINTIFF'S COUNSEL CONFIRMING REPRESENTATIVE OF CSAA
                                                                             WILL BE AVAILABLE AT MEDIATION VIA TELEPHONE AND/OR VIDEO
                                                                             CONFERENCE ONLY
      127.0073     07/27/2020   JKH      165.00        0.30            49.50 TELECONFERENCE WITH PLAINTIFFS' COUNSEL RE: TODAY'S "SERVICE" OF
                                                                             SUBPOENA BY PLAINTIFFS' COUNSEL TO CSAA FOR THE ENTIRE
                                                                             PERSONNEL FILE OF ALAN HEISE AND REQUEST FOR WITHDRAWAL OF THE
                                                                             SAME
      127.0073     07/27/2020   JKH      165.00        1.60           264.00 REVIEW RELEVANT STATUTES, REGULATIONS, AND CASE LAW RE:


      127.0073     07/28/2020   JKH      165.00        0.40            66.00 BEGIN DRAFT OF MEDIATION STATEMENT TO DELIVER TO MEDIATOR M.
                                                                             DUNCAN
      127.0073     07/30/2020   JKH      165.00        0.30            49.50 EMAIL TO PLAINTIFFS' COUNSEL RE: CSAA'S RESPONSES TO PLAINTIFFS'
                                                                             SECOND SET OF WRITTEN DISCOVERY AND CONFIRMATION NO
                                                                             RECORDED STATEMENTS HAVE BEEN TAKEN
      127.0073     08/04/2020   GFP      185.00        1.70           314.50 PLAN AND PREPARE FOR TRIAL
      127.0073     08/06/2020   JKH      165.00        0.70           115.50 IDENTIFY AND REVIEW DOCUMENTS AND INFORMATION TO SEND TO
                                                                             ADJUSTER A. HARE
      127.0073     08/06/2020   JKH      165.00        0.30            49.50 EMAIL TO ALANA HARE RE:




      127.0073     08/10/2020   JKH      165.00        0.30            49.50 CORRESPONDENCE WITH PLAINTIFF'S COUNSEL RE: UPCOMING
                                                                             DEADLINES FOR VOIR DIRE, MOTIONS IN LIMINE, PRETRIAL REPORT, AND
                                                                             DESIRE TO EXTEND THE SAME UNTIL MEDIATION IS COMPLETE
      127.0073     08/10/2020   JKH      165.00        0.30            49.50 REVIEW AND ANALYZE PLAINTIFF'S PROPOSED AGREED MOTION TO
                                                                             EXTEND DEADLINES UNTIL AFTER MEDIATION IS COMPLETED




TKB                                                                                                                       Wednesday 11/04/2020 4:12 pm
Date: 11/04/2020
                       Case 5:19-cv-00718-PRW Detail
                                               Document         79-2 Filed 11/05/20 Page 8 of 11
                                                     Fee Transaction File List                                                                Page: 7
                                                  Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                        Trans                         Hours
          Client         Date   Tmkr       Rate       to Bill        Amount
Client ID 127.0073 CSAA Insurance Exchange
        127.0073   08/10/2020    GJP      85.00        0.20            17.00 DRAFT EMAIL TO REGISTRAR OF UCO RE: DOCUMENTS OWED IN
                                                                             RESPONSE TO SDT FOR IAN RUPERT'S RECORDS
      127.0073     08/11/2020   JKH      165.00        0.40            66.00 REVIEW AND ANALYZE UNIV. OF CENTRAL OKLAHOMA'S RESPONSE TO
                                                                             DEFENDANT'S SUBPOENA DUCES TECUM RE: RECORDS OF PUBLIC
                                                                             ADJUSTER IAN RUPERT
      127.0073     08/11/2020   GJP       85.00        0.20            17.00 TELECON WITH UCO GENERAL COUNSEL RE: UCO'S SUBPOENA RESPONSE
      127.0073     08/11/2020   GJP       85.00        0.20            17.00 REVIEW DOCUMENTS PROVIDED BY UCO TODAY IN RESPONSE TO
                                                                             SUBPOENA IN ORDER TO DETERMINE SUFFICIENCY
      127.0073     08/11/2020   GJP       85.00        0.20            17.00 PREPARE CSAA'S SUPPLEMENTAL DOCUMENT PRODUCTION (DOCUMENTS
                                                                             RECEIVED IN RESPONSE TO SUBPOENAS)
      127.0073     08/14/2020   JKH      165.00        1.50           247.50 PREPARE TO DRAFT CONFIDENTIAL MEDIATION STATEMENT


      127.0073     08/14/2020   JKH      165.00        1.20           198.00 BEGIN DRAFT OF CONFIDENTIAL MEDIATION STATEMENT TO MEDIATION
                                                                             M. DUNCAN
      127.0073     08/14/2020   JKH      165.00        0.80           132.00 REVISE AND FINALIZE CONFIDENTIAL MEDIATION STATEMENT TO
                                                                             MEDIATION M. DUNCAN
      127.0073     08/17/2020    JM       85.00        0.20            17.00 REVIEW COURT'S ORDER MODIFYING CERTAIN PRE-TRIAL DEADLINES
      127.0073     08/19/2020   GFP      185.00        1.50           277.50 REVIEW CLAIM FILE

      127.0073     08/19/2020   GFP      185.00        3.00           555.00 MEET WITH ALANA HARE

      127.0073     08/19/2020   GFP      185.00        3.00           555.00 ATTEND DEPOSITION OF ALANA HARE (1:00 PM TO 4:00 PM) (NO LOCAL
                                                                             TRAVEL BILLED)
      127.0073     08/20/2020   MCK      185.00        1.00           185.00 REVIEW VARIOUS PLEADINGS AND CLAIM FILE MATERIALS RE FINAL
                                                                             PRETRIAL REPORT
      127.0073     08/20/2020   MCK      185.00        0.90           166.50 DRAFT/REVISE DEFENDANTS INSERTS IN FINAL PRETRIAL REPORT
      127.0073     08/20/2020   MCK      185.00        1.70           314.50 DRAFT/REVISE MOTION IN LIMINE RE OTHER CLAIMS AGAINST CSAA
      127.0073     08/20/2020   MCK      185.00        1.10           203.50 DRAFT/REVISE MOTION IN LIMINE RE PUNITIVE ARGUMENTS IN FIRST
                                                                             PHASE
      127.0073     08/20/2020   GFP      185.00        2.80           518.00 ATTEND MEDIATION VIA ZOOM (STEVE PERRANDO PARTICIPATED BY
                                                                             PHONE) (9 AM TO 11:50 AM)
      127.0073     08/20/2020   GFP      185.00        0.40            74.00 TELEPHONE CONFERENCE WITH STEVE PERRANDO

      127.0073     08/20/2020   GFP      185.00        0.30            55.50 TELEPHONE CONFERENCE WITH ALANA HARE RE

      127.0073     08/21/2020   MCK      185.00        0.70           129.50 DRAFT/REVISE MOTION IN LIMINE RE OKLAHOMA UNFAIR CLAIMS
                                                                             SETTLEMENT ACT
      127.0073     08/21/2020   MCK      185.00        0.50            92.50 DRAFT/REVISE MOTION IN LIMINE RE GOLDEN RULE
      127.0073     08/21/2020   MCK      185.00        0.60           111.00 DRAFT/REVISE MOTION IN LIMINE RE REASON TO PAY MORE
      127.0073     08/21/2020   MCK      185.00        0.50            92.50 DRAFT/REVISE MOTION IN LIMINE RE BENEFIT OF THE DOUBT
      127.0073     08/21/2020   MCK      185.00        0.50            92.50 DRAFT/REVISE MOTION IN LIMINE RE CLAIMS-HANDLING GUIDELINES
      127.0073     08/21/2020   MCK      185.00        0.60           111.00 DRAFT/REVISE MOTION IN LIMINE RE RESERVES
      127.0073     08/21/2020   MCK      185.00        1.40           259.00 REVISIONS/ADDITIONS TO ALL MOTIONS IN LIMINE TO CONSOLIDATE
                                                                             INTO SINGLE BRIEF


      127.0073     08/21/2020   MCK      185.00        0.50            92.50 REVIEW/ANALYSIS OF PLAINTIFF'S PRETRIAL ORDER INSERTS
      127.0073     08/21/2020   MCK      185.00        0.60           111.00 REVIEW EXHIBITS PROFFERED BY PLAINTIFF RE POTENTIAL OBJECTIONS IN
                                                                             PRETRIAL REPORT
      127.0073     08/21/2020   MCK      185.00        0.10            18.50 EMAIL FROM PLAINTIFF'S COUNSEL RE FINAL PRETRIAL REPORT
      127.0073     08/21/2020   MCK      185.00        0.80           148.00 REVIEW/ANALYSIS OF PRIOR PLEADINGS AND CLAIM FILE RE RESPONSES
                                                                             TO ISSUES RAISED IN PRETRIAL REPORT BY PLAINTIFF
      127.0073     08/21/2020   MCK      185.00        1.50           277.50 REVISIONS/ADDITIONS TO PRETRIAL ORDER, INCORPORATING
                                                                             DEFENDANT PORTIONS INCLUDING OBJECTIONS TO EXHIBITS AND
                                                                             REVISING JOINT ENTRIES
      127.0073     08/21/2020   JKH      165.00        0.50            82.50 REVIEW AND ANALYZE PLAINTIFF'S PORTION OF THE PROPOSED FINAL
                                                                             PRETRIAL REPORT
      127.0073     08/21/2020   JKH      165.00        1.30           214.50 PREPARE TO DRAFT DEFENDANT'S PORTION OF THE FINAL PRETRIAL
                                                                             REPORT THAT INCLUDES DEFENDANT'S EXHIBIT LIST

      127.0073     08/22/2020   MCK      185.00        2.50           462.50 REVIEW/ANALYSIS OF EXHIBITS, DEPOSITIONS AND CLAIM FILE RE TRIAL
                                                                             BRIEF ISSUES/ARGUMENTS
      127.0073     08/22/2020   MCK      185.00        1.40           259.00 REVIEW/ANALYSIS OF AUTHORITIES RE




TKB                                                                                                                       Wednesday 11/04/2020 4:12 pm
Date: 11/04/2020
                       Case 5:19-cv-00718-PRW Detail
                                               Document         79-2 Filed 11/05/20 Page 9 of 11
                                                     Fee Transaction File List                                                                  Page: 8
                                                    Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                        Trans                           Hours
          Client         Date   Tmkr         Rate       to Bill        Amount
Client ID 127.0073 CSAA Insurance Exchange

      127.0073     08/22/2020   MCK     185.00           0.90           166.50 REVIEW MOTION FOR SUMMARY JUDGMENT, RESPONSE, REPLY AND
                                                                               SUPPLEMENT RE ISSUES FOR TRIAL BRIEF
      127.0073     08/22/2020   MCK     185.00           3.60           666.00 DRAFT/REVISE TRIAL BRIEF RE CONTRACT, BAD FAITH AND PUNITIVE
                                                                               DAMAGES ISSUES
      127.0073     08/22/2020   GFP     185.00           2.20           407.00 PLAN AND PREPARE FOR TRIAL
      127.0073     08/23/2020   MCK     185.00           1.00           185.00 REVIEW/ANALYSIS OF POLICY RE

      127.0073     08/23/2020   MCK     185.00           3.20           592.00 DRAFT/REVISE TRIAL BRIEF RE ADDITIONAL POLICY PROVISIONS AND
                                                                               POLICY INTERPRETATION
      127.0073     08/24/2020    JM      85.00           1.70           144.50 WORK ON DRAFT OF MOTIONS IN LIMINE
      127.0073     08/24/2020   MCK     185.00           1.80           333.00 FINAL REVISIONS TO TRIAL BRIEF, INCLUDING ADDITIONAL BAD FAITH
                                                                               ARGUMENTS AND AUTHORITIES
      127.0073     08/24/2020   MCK     185.00           0.30            55.50 CALL/EMAIL WITH A HARE RE

      127.0073     08/24/2020   MCK     185.00           0.80           148.00 FINAL REVISIONS/ADDITIONS TO MOTIONS IN LIMINE
      127.0073     08/24/2020   MCK     185.00           0.60           111.00 REVIEW/REVISE PRETRIAL REPORT
      127.0073     08/24/2020   MCK     185.00           1.40           259.00 REVIEW/ANALYSIS OF PLAINTIFF'S PRETRIAL FILINGS, INCLUDING JURY
                                                                               INSTRUCTIONS AND ADDITIONS TO PTR AND POTENTIAL NEED FOR
                                                                               OBJECTIONS TO SAME
      127.0073     08/24/2020   GFP     185.00           1.00           185.00 DRAFT SUPPLEMENTAL SET OF REQUESTED VOIR DIRE
      127.0073     08/24/2020   JKH     165.00           1.40           231.00 BEGIN DRAFT OF DEFENDANT'S FINAL EXHIBIT LIST FOR FINAL PRETRIAL
                                                                               REPORT
      127.0073     08/24/2020   JKH     165.00           0.40            66.00 REVISE AND FINALIZE DEFENDANT'S FINAL EXHIBIT LIST FOR FINAL
                                                                               PRETRIAL REPORT
      127.0073     08/24/2020   JKH     165.00           1.00           165.00 REVISE AND FINALIZE ALL OF DEFENDANT'S PORTION OF FINAL PRETRIAL
                                                                               REPORT TO TRANSMIT TO PLAINTIFF'S COUNSEL FOR FILING
      127.0073     08/24/2020    JKH    165.00           0.80           132.00 REVISE AND EDIT DRAFT OF DEFENDANT'S TRIAL BRIEF
      127.0073     08/27/2020   MCK     185.00           2.00           370.00 REVIEW VARIOUS EXHIBITS AND DEPOSITIONS RE ENTRIES FOR TIME LINE
                                                                               AND ISSUES FOR TRIAL
      127.0073     08/27/2020   MCK     185.00           1.20           222.00 DRAFT START OF KEY EVENTS FOR TIMELINE, INCLUDING CITATIONS TO
                                                                               EXHIBITS/DEPOSITIONS
      127.0073     08/28/2020   GFP     185.00           3.50           647.50 CONTINUE TRIAL PREPARATION, INCLUDING DRAFTING TRIAL OUTLINES
                                                                               OF THE WITNESSES AND INDEXING DEPOSITIONS
      127.0073     08/28/2020   MCK     185.00           0.10            18.50 EMAILS WITH D PEREZ RE
      127.0073     08/28/2020   MCK     185.00           1.30           240.50 PREPARE OUTLINE/KEY QUESTIONS FOR TRIAL PREP

      127.0073     08/28/2020   MCK     185.00           1.80           333.00 REVIEW JURY INSTRUCTIONS RE POTENTIAL OBJECTIONS AND
                                                                               GROUNDS/AUTHORITIES FOR SAME
      127.0073     08/28/2020   MCK     185.00           2.00           370.00 DRAFT OBJECTIONS TO PROPOSED JURY INSTRUCTIONS
      127.0073     08/28/2020   MCK     185.00           1.50           277.50 REVIEW PLAINTIFFS' MOTIONS IN LIMINE


      127.0073     08/29/2020   MCK     185.00           1.60           296.00 ADDITIONS TO OBJECTIONS TO PLAINTIFF'S PROPOSED JURY
                                                                               INSTRUCTIONS
      127.0073     08/29/2020   MCK     185.00           2.50           462.50 REVIEW/ANALYSIS OF I RUPERT DEPOSITION AND VARIOUS EXHIBITS
                                                                               REPORTS RELATED TO SAME
      127.0073     08/29/2020   MCK     185.00           3.40           629.00 DRAFT RUPERT TRIAL OUTLINE
      127.0073     08/30/2020   GFP     185.00           2.40           444.00 PREPARE FOR TRIAL,


      127.0073     08/30/2020   MCK     185.00           2.00           370.00 ADDITIONAL REVIEW OF MATERIALS CITED IN RUPERT DEPOSITION AND
                                                                               IN HIS VARIOUS MATERIALS

      127.0073     08/30/2020   MCK     185.00           1.80           333.00 ADDITIONS TO RUPERT TRIAL OUTLINE
      127.0073     08/30/2020   MCK     185.00           2.30           425.50 REVIEW/ANALYSIS OF A HARE DEPOSITION AND RELATED MATERIALS FOR
                                                                               TRIAL PREPARATION
      127.0073     08/30/2020   MCK     185.00           2.50           462.50 DRAFT A HARE TRIAL OUTLINE
      127.0073     08/31/2020   GFP     185.00           3.40           629.00 FINALIZE TRIAL BRIEF ON BEHALF OF CSAA
      127.0073     08/31/2020   MCK     185.00           2.50           462.50 ANALYSIS
                                                                               FOR POTENTIAL ADDITION TO OBJECTION TO PROPOSED JURY
                                                                               INSTRUCTIONS
      127.0073     08/31/2020   MCK     185.00           0.50            92.50 MEETING WITH G ROBINSON RE
      127.0073     08/31/2020   MCK     185.00           3.00           555.00 EMAIL/MEETING WITH A HARE AND D PEREZ RE




TKB                                                                                                                         Wednesday 11/04/2020 4:12 pm
Date: 11/04/2020
                       Case 5:19-cv-00718-PRW Detail
                                               Document        79-2 Filed 11/05/20 Page 10 of 11
                                                     Fee Transaction File List                                                                              Page: 9
                                                  Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                        Trans                         Hours
          Client         Date   Tmkr       Rate       to Bill        Amount
Client ID 127.0073 CSAA Insurance Exchange
        127.0073   08/31/2020   MCK      185.00        1.20           222.00 REVISIONS/ADDITIONS TO HARE TRIAL OUTLINE
        127.0073   08/31/2020   MCK      185.00        1.40           259.00 REVIEW VARIOUS EXHIBITS RE

      127.0073     09/01/2020   GFP      185.00        3.40           629.00 Continue trial preparation,

      127.0073     09/01/2020   MCK      185.00        2.40           444.00 Continue review/analysis

      127.0073     09/01/2020   MCK      185.00        1.80           333.00 Analysis of trial strategy arguments and areas of focus

      127.0073     09/01/2020   MCK      185.00        0.20            37.00 Review/analysis of Court's Order on new trial date and related issues
      127.0073     09/01/2020   MCK      185.00        0.40            74.00 Emails with S Perrando, D Perez and A Hare re

      127.0073     09/02/2020   MCK      185.00        1.80           333.00 Review/analysis of authorities and arguments re

      127.0073     09/02/2020   MCK      185.00        2.40           444.00 Revise objections to jury instruction
      127.0073     09/02/2020   MCK      185.00        2.20           407.00 Review/analysis of arguments and authorities

      127.0073     09/02/2020   MCK      185.00        1.20           222.00 Outline/draft argument

      127.0073     09/02/2020   MCK      185.00        0.20            37.00   Emails with opposing counsel re Supplement to MSJ
      127.0073     09/02/2020   MCK      185.00        0.50            92.50   Draft Motion to File Supplement to MSJ
      127.0073     09/03/2020   MCK      185.00        0.80           148.00   Final revisions to Objections to Jury Instructions
      127.0073     09/03/2020   MCK      185.00        0.80           148.00   Review/analysis of Plaintiffs' Response to Trial Brief and Objections to Jury
                                                                               Instructions
      127.0073     09/04/2020    JM       85.00        0.20            17.00   Review Court's Amended October Civil Trial Docket
      127.0073     09/09/2020   MCK      185.00        0.40            74.00   Review Plaintiff's Response to Motion to Supplement MSJ and cited
                                                                               authorities in support
      127.0073     09/09/2020   MCK      185.00        0.70           129.50   Review potential counter authorities to Plaintiff's cited authorities in
                                                                               Response to Motion to Supplement
      127.0073     09/09/2020   MCK      185.00        0.50            92.50   Draft Reply in Support of Motion to Supplement
      127.0073     09/10/2020   MCK      185.00        1.20           222.00   Review Hare depo, notes

      127.0073     09/10/2020   MCK      185.00        1.70           314.50   Draft Supplement to MSJ
      127.0073     09/10/2020   MCK      185.00        0.30            55.50   Revisions to Reply re Motion to Supplement
      127.0073     09/11/2020   MCK      185.00        1.60           296.00   Revisions/additions to Supplement to MSJ
      127.0073     09/11/2020   MCK      185.00        1.40           259.00   Review/analysis of Plaintiff's exhibits to response

      127.0073     09/11/2020    JKH     165.00        0.80           132.00   Revise and update Defendant's supplement to Defendant's MSJ
      127.0073     09/15/2020   GFP      185.00        2.20           407.00   Draft Responses to Plaintiffs' Motions in Limine re Plaintiffs' public adjuster
      127.0073     09/17/2020   MCK      185.00        0.50            92.50   Review/analysis of Plaintiff's Response to Supplement to MSJ
      127.0073     09/17/2020   MCK      185.00        0.10            18.50   Email A Hare re

      127.0073     09/21/2020   GFP      185.00        1.80           333.00 Draft Index of Deposition Transcript of Tammy Covington
      127.0073     09/22/2020    JM       85.00        0.20            17.00 Receive and review Court's Order and Notice striking October Trial and
                                                                             rescheduling on November docket
      127.0073     09/22/2020   MCK      185.00        0.10            18.50 Review order from Court re new trial setting
      127.0073     09/22/2020   MCK      185.00        0.10            18.50 Emails with S Perrando re
      127.0073     09/22/2020   MCK      185.00        0.20            37.00 Emails with CSAA witnesses re
      127.0073     09/25/2020    JM       85.00        0.20            17.00 Receive and review Court's Amended November Trial Docket Call
      127.0073     10/21/2020    JM       85.00        0.20            17.00 Receive and review Court's Notice of December Trial Docket and Docket
                                                                             Call
      127.0073     10/23/2020   GFP      185.00        0.30            55.50 Review Court's Order granting our Motion for Summary Judgment
      127.0073     10/23/2020   MCK      185.00        0.80           148.00 Review/analysis of order granting summary judgment
      127.0073     10/23/2020   MCK      185.00        0.20            37.00 Email S Perrando re

      127.0073     10/23/2020   JKH      165.00        0.50            82.50 Review and analyze Court's Order granting Defendant's Motion for
                                                                             Summary Judgment entered today
      127.0073     10/27/2020   MCK      185.00        1.60           296.00 Review pleadings and claim file re information for Motion for Fees,

      127.0073     10/27/2020   MCK      185.00        0.80           148.00 Review authorities and rules re motion for fees and bill of costs
      127.0073     10/27/2020   MCK      185.00        2.80           518.00 Draft Motion for Fees and Affidavit in Support
      127.0073     10/27/2020   MCK      185.00        1.20           222.00 Draft Brief in Support of Bill of Costs




TKB                                                                                                                                   Wednesday 11/04/2020 4:12 pm
Date: 11/04/2020
                   Case 5:19-cv-00718-PRW Detail
                                           Document        79-2 Filed 11/05/20 Page 11 of 11
                                                 Fee Transaction File List                                            Page: 10
                                              Ryan Whaley Coldiron Jantzen Peters & Webber, PLLC

                    Trans                         Hours
          Client     Date   Tmkr      Rate        to Bill        Amount
                                                               GRAND TOTALS

                                   Billable      295.20        49,742.00




TKB                                                                                                Wednesday 11/04/2020 4:12 pm
